Citation Nr: 0113879	
Decision Date: 05/17/01    Archive Date: 05/23/01

DOCKET NO.  00-10 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee pain.

2.  Entitlement to service connection for left knee pain.

3.  Entitlement to service connection for bilateral shoulder 
pain.

4.  Entitlement to service connection for bilateral ankle 
pain.

5.  Entitlement to service connection for the residuals of a 
low back injury. 

6.  Entitlement to service connection for the residuals of a 
cervical spine injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
August 1975.  He had additional service in the Army National 
Guard from May 1982 to August 1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1999 rating action of the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


REMAND

In the rating action on appeal, the RO denied the veteran's 
claims for service connection as not well grounded.  The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), however, eliminated any duty on 
the part of a claimant to submit a well grounded claim, and 
it significantly added to and amended the statutory law 
concerning VA's duties when processing claims for VA 
benefits.  Given those changes, the Board finds that a remand 
in this case is required for compliance with the notice and 
duty to assist provisions contained in the new law and to 
allow the RO the opportunity to readjudicate the claims on 
the merits.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the appellant 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The Board has reviewed the claims folder and identified 
certain assistance that must be rendered to comply with the 
change in the law.  

The veteran contends that his disabilities in question are 
the result of injuries sustained in a parachute jump during 
his active duty service.  Service medical records include 
references to knee injuries prior to service, and again in 
October 1973.  They also note complaints of low back pain on 
one occasion in February 1974.  Finally, a January  1974 
chart entry notes that the veteran had been injured in a jump 
the previous day and told he had a concussion.  The report of 
a July 1975 separation examination is silent for any 
pertinent defects of diagnoses.  

There are no medical records pertaining to the veteran's 
service with the Army National Guard, however, it does not 
appear that the RO has attempted to obtain those records.  

Postservice records are notable for neck and left shoulder 
discomfort following a December 1989 car accident.

In a March 1999 statement, the veteran reported that he had 
received treatment from the Anderson Area Medical Center of 
Anderson, South Carolina, and the VA Medical Center (VAMC) 
Downtown Division, Augusta, Georgia.  Medical records have 
been obtained from the private facility and associated with 
the claims folder; however, it is unclear whether complete VA 
treatment reports have been obtained.  In this regard, the 
Board notes that the veteran himself submitted recent VA 
treatment records in May 2000.  The Board also notes that the 
report of an August 1999 VA examination included references 
to a February 1999 MRI; however, there is no copy of that 
study associated with the record.  (A March 1999 report is of 
record.) 

The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The 
veteran was afforded a VA examination in August 1999; 
however, in addition to the fact that the examiner made 
references to medical records which are not in the claims 
folder, the examiner did not offer an opinion as to the 
etiology of the claimed disabilities.  Thus, under the VCAA, 
the evidence of record is insufficient to decide the issue of 
service connection with any certainty and, since the Board 
cannot exercise its own independent judgment on medical 
matters, further examination is required, to include an 
opinion based on review of the entire record.  Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).

Finally, the Board takes this opportunity to inform the 
veteran that in order to substantiate his claims, it is 
necessary that the record contain competent evidence which 
shows a relationship between the claimed disabilities and his 
military service.  The Board also points out that "pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  

Thus, the case is REMANDED to the RO for the following 
action:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who have treated him for 
any complaints referable to the claimed 
disabilities since service.  Thereafter, 
the RO should attempt to obtain copies of 
all records which are not currently 
available from identified treatment 
sources.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure same, the RO must notify 
the veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
RO is reminded that under the Veterans 
Claims Assistance Act of 2000 continued 
and repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The veteran must 
then be given an opportunity to respond.

2.  The RO should attempt to secure the 
veteran's service medical records, in 
particular any records pertaining to his 
service in the Army National Guard, 
through official channels.  The RO is 
reminded that under the Veterans Claims 
Assistance Act of 2000 continued and 
repeated efforts to secure government 
records are required until such efforts 
are shown to be futile.  The veteran must 
then be given an opportunity to respond.  

3.  The RO should contact the veteran and 
ask that he submit any additional 
evidence that supports his position that 
the claimed disabilities are related to 
service.  Any documents received by the 
RO should be associated with the claims 
folder.

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the etiology of any bilateral knee, 
shoulder or ankle pain; or low back or 
cervical spine disability.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The claims file must be 
made available to and reviewed by the 
examiner prior to the requested study and 
the examination report should reflect 
that such a review was made.  Following a 
review of the complete record, the 
examiner should state whether it is at 
least as likely as not that any currently 
demonstrated knee, shoulder, ankle, low 
back, or cervical spine disability is 
related to injuries sustained in a 
parachute jump during service or is 
otherwise related to the veteran's 
military service.  A complete rationale 
for all opinions should be provided.  Any 
report prepared should be typed.

5.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions and all 
notification and development action 
required by the Veterans Claims 
Assistance Act have been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examination does not include the 
necessary opinion, appropriate corrective 
action is to be taken.  

7.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and representative.  After the 
veteran and his representative have had 
an adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the 

matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


